DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-8, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1 and 18 under Kobayashi and Nam et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meine et al and Kovalov.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8, 11-12, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al (PG pub 20160268959) and further in view of Kovalov (PG Pub 20150034362)
Regarding claim 1, Meine et al teaches a system comprising:
a body including a top, a bottom and a vertical interior surface therebetween [fig 22], wherein the solar module frame receives a photovoltaic laminate  at the top of the body [fig 22];

a lower flange extending from the body at an edge [fig 22]


a cable management flange  extending from the vertical interior surface between the top and the bottom of the body and above the lower flange, wherein the cable management flange having cable cavity being used for retain wires (cables) and he cable management flange and the lower flange are spaced apart a distance  [fig 22 para 19].

Meinet et al teaches the first retention, but Meine et al does not the firs retention having structure and the cable management flange and the lower flange being provided provides an interference fit of the at least one cable in the cable cavity.
Kovalov teaches a module framing comprising flange with the cavity  for retaining a cable and the first retention (groove) is angled in shape and  the cable management flange and the lower flange are spaced apart a distance that provides an interference fit of the at least one cable in the cable cavity[fig 11 para 93].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the cable management flange as taught by Meine to have including a proximal end, a distal end, and a first retention section extending at least partly between the proximal end and the distal end, the first retention section is at least partially arcuate or angled in shape and an interference fit of the at least one cable in the cable cavity as taught by Kovalov for preventing the dislocation of the cables or  retain the cables in place.

    PNG
    media_image1.png
    405
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    769
    media_image2.png
    Greyscale
 


Regarding claim 2, modified Meine teaches the mounting flange is at least partially arcuate in shaped [fig 11 ].

Regarding claim 3, modified Meine et al the first retention section and second retention section and the mounting lower flange define a first cable region therebetween [fig 7], but modified Meine et al does not teach the second retention section and the mounting flange define a second cable region therebetween.
Kovolov teaches a second retention section (groove), and wherein the second retention section and the mounting flange define a second cable region therebetween which include second cable [fig 11 para 93].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the cable management flange as taught by Meine to 

Regarding claim 4, modified Meine et al teaches the first retention being acuate in shape [Fig 11]
Regarding claim7, modified Meine et al teaches the first cable region defines a first distance between the first retention section and the mounting flange, and wherein the second cable region defines a second distance between the second retention section and the mounting flange [fig 11, Kovolov].
Regarding claim 8, modified Meine et al teaches the first distance is greater than the second distance [fig 22, Meine et al]

Regarding claim 11, modified Meine et al teaches at least one of lower flange includes a tab extending from a distal end and defining a grip region [fig 22, Meine et al].

Regarding claim 12, modified Meine et al teaches at least one of the lower flange includes a tab extending from a distal end [fig 22, Meine et al].
Regarding claim 18, , Meine et al teaches a system comprising:
a body including a top, a bottom and a vertical interior surface therebetween [fig 22], wherein the solar module frame receives a photovoltaic laminate  at the top of the body [fig 22];

a lower flange extending from the body at an edge [fig 22]


a cable management flange  extending from the vertical interior surface between the top and the bottom of the body and above the lower flange, wherein  the cable management flange and the mounting lower flange at least partly define a first cable cavity and a second cable cavity for retaining cables, wherein the cable management and the mounting lower flange are integral with the body [fig 22]
Meinet et al teaches the first retention, but Meine et al does not the firs retention having structure and the cable management flange and the lower flange being provided provides an interference fit of the cables in the first and second cable cavity.
Kovalov teaches a module framing comprising flange with the cavity  for retaining a cable and the first retention (groove) is angled in shape and  the cable management flange and the lower flange are spaced apart a distance that provides  interference fit of the cables in the cable cavity[fig 11 para 93]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the cable management flange as taught by Meine to have including a proximal end, a distal end, and a first retention section extending at least partly between the proximal end and the distal end, the first retention section is at least partially arcuate or angled in shape and the cable management flange and the lower flange are spaced apart a distance that provides an interference fit of the cables in the first and second cable cavities. as taught by Kovalov for preventing the dislocation of the 
    PNG
    media_image2.png
    403
    769
    media_image2.png
    Greyscale



Regarding claim 19, modified Miene et al teaches a mounting flange extending from a bottom of the body at an edge [fig22]
Regarding claim 20, modified Meine et al teaches at least one of the mounting flange includes a tab extending from a distal end [fig 22].
Regarding claim 21, modified Meine et al the lower laminate flange, the mounting flange, and the cable management flange are integral with the body [fig 7b].
Regarding claim 22, modified Meine et al teaches the cable management flange includes at least one node between the proximal end and the distal end [fig 11, Kovalov]
Regarding claim 23, modified Meine et al teaches the cable management flange includes a first node on a first end of the first retention section and a second node on a second end of the first retention section [fig 11, Kovalov].
Regarding claim 24, modified Meine et al teaches the cable management flange and the lower flange being integral with the body [fig 22, Meine et al]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meine et al (PG pub 20160268959) and Kovalov (PG Pub 20150034362) and further in view of West et al (PG Pub 20140182662).
Regarding claim 9, modified Meine et al teaches the mounting flange as set forth above, but modified Meine et al does not teach a micro-inverter adapter being couple to mounting flange.
West et al teaches a solar system comprising a micro-inverter adapter being coupled to the back surface of the frame [fig 62 para 250] by rivet.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the micro-inverter adapter of West et al to the mounting flange of modified Meine et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Alternatively rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 4, 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Nam et al (PG pub 20150214889).
Regarding claim 1-2, 4, Nam et al teaches a solar module comprising:
a body including a top, a bottom and a vertical interior surface therebetween, wherein the solar module frame receives a photovoltaic laminate at the top of the body [fig 13
a  lower flange extending from the bottom of the body at an edge [fig 13]

a cable management flange extending from the vertical interior surface between the top and the bottom of the body and above the lower flange, the cable management flange including a proximal end, a distal end, and a first retention section extending at least partly between the proximal end and the distal end, the first retention section is arcuate  in shape, wherein the cable management flange and the mounting lower flange define a cable cavity therebetween for retaining at least one cable [fig 13]

 the cable management flange and the lower flange are spaced apart a distance that provides an interference fit of the at least one cable in the cable cavity [fig 13]
.

    PNG
    media_image3.png
    627
    769
    media_image3.png
    Greyscale

Regarding claim 24, Nam et al teaches the cable management flange and the lower flange being integral with the body [fig 13].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (PG pub 20150214889) and further in view of West et al (PG Pub 20140182662).
Regarding claim 9, Nam et al teaches the mounting flange as set forth above, but Nam et al does not teach a micro-inverter adapter being couple to mounting flange.
West et al teaches a solar system comprising a micro-inverter adapter being coupled to the back surface of the frame [fig 62 para 250] by rivet.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the micro-inverter adapter of West et al to the mounting flange of Nam et .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/UYEN M TRAN/      Primary Examiner, Art Unit 1726